Citation Nr: 0820656	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel







INTRODUCTION

The veteran served on active military duty from December 1971 
to August 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the right knee disorder 
claim, the Board finds that additional development of the 
evidence is required.

In this case, the veteran should be scheduled for a VA 
examination to obtain a medical nexus opinion concerning the 
etiology of his right knee disorder.  In disability 
compensation (service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

In this case, the veteran claims that his current right knee 
disorder, diagnosed as internal derangement and 
osteoarthritis, is related to service.  A review of service 
treatment records (STRs) indicates treatment for sharp pain 
on the right knee in September 1972.  However, there were no 
other complaints of, or treatment for, pain to the right knee 
while the veteran was in service.  Significantly, the August 
1973 separation examination was unremarkable for any 
complaint or evidence of a right knee disorder.

Post-service, the veteran was examined for pain in the right 
knee twice since 1975. He was admitted to Winchester Hospital 
in October 1975 for pain in the right knee after he slipped 
and twisted his right knee while playing football.  See 
October 1975 private examination report of Winchester 
Hospital.  An antrogram revealed a tear of the medial 
meniscus in the right knee, for which the veteran underwent 
surgery.  These medical records also reference an injury to 
the right knee two years prior to 1975, although it is 
unclear how this prior injury occurred.

In 2006, the veteran again sought medical attention for pain 
in his right knee.  See February 2006 private examination 
report of West Orange Orthopaedics.  Medical history from 
that time reveals that the veteran experienced intermittent 
problems with his right knee since undergoing surgery in 
1975, although records do not indicate medical treatment for 
any such pain.  Medical history in 2006 also indicates that, 
despite problems with his knee, the veteran was active in 
sports and maintained an active lifestyle.  The diagnosis at 
this time was right knee internal derangement and right knee 
osteoarthritis.

In addition to evidence as to his current disability and 
injury in service, the veteran also submitted two medical 
opinions suggesting a link between his current right knee 
disorder and his in-service injury.  See February 2006 
private medical opinion of Dr. P.F.; March 2006 private 
medical opinion of Dr. K.C.  Here, however, the nexus 
opinions provided by the two physicians are limited in 
probative value because there is no indication that a review 
of the veteran's pertinent STRs or other post-service records 
was conducted by the physicians.  See Elkins v. Brown, 5 
Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 177 (1993) 
(highlighting doctor's failure to consider the relevant pre- 
and post-service medical history).

In this regard, medical history provided by a veteran and 
recorded or transcribed by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that VA cannot reject a medical opinion simply because it is 
based on a history supplied by the veteran; the critical 
question is whether that history was accurate and credible.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  
Here, it does not appear that these physicians were aware of 
the veteran's significant post-service interrcurrent 
injuries.  See 38 C.F.R. § 3.303(b).  Thus, these opinions 
appear to have been mostly based on the veteran's reported 
history, which did not appear to be entirely accurate. 

In any event, in light of the medical evidence suggesting a 
connection between the veteran's right knee disorder and his 
military service, and the Court's recent decision in 
McLendon, a comprehensive VA medical examination and opinion 
is needed to determine whether his right knee disorder is 
traceable back to his military service.  

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature and etiology of his current 
right knee internal derangement and 
osteoarthritis.  The veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences 
for his claims.  The examination should 
include any necessary diagnostic 
testing or evaluation.  The claims file 
must be made available for review of 
his pertinent medical and other 
history, particularly the records of 
any relevant treatment. 

      Based on a physical examination 
and comprehensive review of the 
claims file, the examiner is asked to 
indicate whether it is at least 
as likely as not (50 percent or more 
probable) the  internal derangement 
and osteoarthritis the veteran has in 
his right knee is associated with 
treatment for right knee pain during 
service.  In making this critical 
determination, the examiner should 
address the significance, if any, of 
post-service intercurrent knee 
injuries and pain due to 
participation in sports and knee 
surgeries, as documented by the 
Winchester Hospital treatment records 
dated in October 1975 and the West 
Orange Orthopaedics treatment records 
dated in February 2006.  Considering 
this evidence, indicate whether it is 
more likely that the current right 
knee internal derangement and 
osteoarthritis, or any other current 
right knee disorder, is a residual of 
these intercurrent injuries since 
service.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against 
a conclusion such as causation is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

2.  Readjudicate the veteran's right knee 
disorder claim in light of any additional 
evidence received since the April 2008 
supplemental statement of the case 
(SSOC).  If this claim is not granted to 
the veteran's satisfaction, send him and 
his representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



